                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAMION NEVILLS, JR., #847918,

               Petitioner,

v.                                                   CASE NO. 17-CV-12464 HONORABLE
                                                     MARK A. GOLDSMITH

RANDALL HASS,

               Respondent.
                                      /

     ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS ON
       APPEAL AND TRANSFERRING REQUEST TO THE SIXTH CIRCUIT

       This matter is before the Court on Petitioner’s application to proceed in forma pauperis on

appeal (Dkt. 15) concerning the denial of his petition for a writ of habeas corpus. The Court,

however, denied a certificate of appealability and denied leave to proceed in forma pauperis on

appeal in its opinion and order denying the petition (Dkt. 12). Consequently, the Court will

construe Petitioner’s current application as a request for reconsideration. See Jackson v. Crosby,

437 F.3d 1290, 1294 n.5 (11th Cir. 2006); Lyons v. Lafler, No. 2:10-CV-11386, 2013 WL 812083,

*1 (E.D. Mich. March 5, 2013); Pettigrew v. Rapelje, No. 08-12530-BC, 2008 WL 4186271, *1

(E.D. Mich. Sept. 10, 2008). The Court finds no reason to reconsider its prior decision. A motion

for reconsideration which presents issues already ruled upon by the Court, either expressly or by

reasonable implication, will not be granted. Hence v. Smith, 49 F. Supp. 2d 547, 550 (E.D. Mich.

1999); Czajkowski v. Tindall & Assoc., P.C., 967 F. Supp. 951, 952 (E.D. Mich. 1997). Such is

the case here. Petitioner has not met his burden of showing a palpable defect by which the Court

has been misled or his burden of showing that a different disposition must result from a correction



                                                1
thereof as required by Local Rule 7.1(h)(3). Accordingly, the Court denies the application to

proceed in forma pauperis on appeal.

        When a district court denies a certificate of appealability and denies leave to proceed in

forma pauperis on appeal, the proper procedure is for the habeas petitioner to file a motion for a

certificate of appealability and/or an application for leave to proceed in forma pauperis on appeal

with the appellate court. See Sims v. United States, 244 F.3d 509 (6th Cir. 2011) (citing Fed. R.

App. P. 22(b)(1)). Accordingly, in the interests of justice, the Court transfers the application to

proceed in forma pauperis on appeal (Dkt.#15) to the United States Court of Appeals for the Sixth

Circuit.1

        SO ORDERED.



Dated: July 26, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




1
 The Court notes that Petitioner filed a notice of appeal [Dkt. #14] at the time he filed the instant
application.

                                                 2
